PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/217,218
Filing Date: 22 Jul 2016
Appellant(s): INTUIT INC.



__________________
Gianni Minutoli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/02/2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1020/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 39, 44, 45, 47-48, 50-58 are rejected under 35 U.S.C. 103 as being obvious over Castleman W et al (2009/0248594) and in view of Randall B et al (PGPub 2006/0184538
Claim 46 are rejected under 35 U.S.C. 103 as being obvious over Castleman W et al (PGPub 2009/0248594) and in view of Randall (PGPub 2006/0184538) and in further view of Weising G (PGPub 2011/0260830)
Claims 62-69 are rejected under 35 U.S.C. 103 as being obvious over Castleman W et al 2009/0248594 and in further view of Randall (PGPub 2006/01 84538) and in further view of Munte G (PGPub 2005/0205660)

Claims 40-43 and 59-61 are rejected under 35 U.S.C. 103 as being obvious over Castleman W et al (2009/0248594) and in view of Randall B et al (PGPub 2006/01 84538) and in view of Margadoudakis (PGPub 2016/03799205)
NEW GROUNDS OF REJECTION
 No new grounds of rejection.
Response to Argument
Appellant argues as follows:
Claims 39, 44, 45, 47-48, and 50-58 stand rejected under 35 USC § 103 as being unpatentable over Castleman in view of Randall (the “primary combination’). Appellant respectfully submits that this primary combination fails to teach or suggest essential limitations of the independent claims.
For example, claim 39 recites “prioritizing the multiple types of biometric data based on each biometric data surpassing a pre-determined threshold for that type of biometric data” (emphasis added). According to the Final Rejection, Castleman fails to teach or suggest this feature. Final Rejection at 6. To overcome this deficiency, the Final Rejection cites to Randall. Appellant respectfully submits that Randall, and therefore the combination of Castleman and Randall, fails to teach or suggest this feature. See paragraphs 0040-43,0081-0082.
Therefore, according to Randall, the indexing relates to the media content, not the biometric data. Even if, for the sake of argument, the indexing relates to the biometric data, Randall merely teaches that the indexing is “based on a threshold, which can be defined for example by a highest biometric level (e.g., highest heart rate).” That is, according to Randall, the same type of biometric data (e.g., heart rate) is prioritized based on its value compared to the highest level. Randall fails to disclose or suggest “prioritizing the multiple types of biometric data based on each biometric data surpassing a pre-determined threshold for that type of biometric data” as recited in claim 39 (emphasis added).
For at least the foregoing reasons, the primary combination fails to teach or suggest at least one limitation of claim 39. Further, Appellant respectfully submits that the present claims are allowable over the additional cited combinations as Weising, Munte, and Margadoudakis, alone or in combination with Castleman and Randall, also fail to teach or suggest at least the following limitation of claim 39: “prioritizing the multiple types of biometric data based on each biometric data surpassing a pre-determined threshold for that type of biometric data.” Accordingly, the appealed claims are allowable over the various cited combinations for at least the reasons discussed above and on their own merits.
The above argument is not found to be persuasive. The above argument is not found to be persuasive. Randall discloses “... The biometric parameter data can be indexed or rated based on a threshold, which can be defined for example by a highest biometric level (e.g., highest heart rate) with the content being indexed based on a percentage or comparison relative to the highest level.”[0081]
The indexing or rating of the biometric parameter data is the same as prioritizing multiples of biometric data based on each biometric data surpassing a pre-determined threshold for that type of biometric data. Examiner concludes that Randall discloses the recited limitation in the claim.
Claim 39  recites “ a computer implemented method for preparing an electronic tax return… prioritizing the multiple types of biometric data based on a reading of each biometric data surpassing a pre-determined threshold for that type of biometric data”
The claim reads on each of a plurality of biometric data, determine that it exceeds its threshold and based on that determination, rank each of the biometric data that exceeds its threshold. The Spec (para 93), on the other hand, merely identifies a single or top biometric data over the other biometric data as it recites “priority of a certain type”
Castleman discloses “as shown in FIG 1, the system includes a user-state analyzer 102, a set of sensors (e.g. sensor 1104, sensor n106) [0027].
[0032] FIG. 2 shows data related to a user experience of an application in accordance with an embodiment of the present invention. As shown in FIG. 2, the data includes physiological data 202 plotted as a sensor reading 200 over time 204. As described above, physiological data 202 may be collected from one or more sensors designed to physiologically monitor a user of the application during execution of the application by the user. For example, physiological data 202 may correspond to a physiological indicator of stress, such as a measure of the user's galvanic skin response and/or heart rate as detected by a set of electrodes attached to the user's skin.
Randall discloses [0040] “One or more additional sensors 166 can be included in the system 120 to detect a user's biometric and/or physiological parameters, and/or the biometric data of another person present (e.g., the biometric parameters of subject being recorded). These biometric parameters can include a heart rate, temperature, a moisture/perspiration level of a hand, eye movement, pupil dilation, and other such biometric parameters”… “The recorder can index the biometric data relative to the recording.” Randall discloses that the biometric data is indexed. Examiner interprets indexing as synonymous with rating or ranking the biometric parameter data.
[0081] “The biometric parameter data can be indexed or rated based on a threshold, which can be defined for example by a highest biometric level (e.g., highest heart rate) with the content being indexed based on a percentage or comparison relative to the highest level.”
In addition to not having support in the specification for the prioritizing the multiple types of biometric data, ranking each of the biometric data that exceeds its threshold, the specification identifies only a single biometric over the biometric data as indicated by “priority of a single type”. See specification paragraph (93).
Examiner concludes that the recited references Castleman et al (PGPub 2009/0248594) and Randall et al (PGPub 2006/0184538) disclose the limitations of the independent claim 39 and the dependent claims.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        
Conferees:
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.